DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Yu (US 20180063477 A1).
	Regarding claim 1, Yu discloses a device comprising:
	a video cable that comprises opposing ends; and
	Fig. 1 and [0025] for a serial bus interconnector 212 may provide the connection with the tablet or similar computing device 202.
	a human presence sensor operatively coupled to the video cable between the opposing ends.
	Fig. 3 for motion sensor 326 
	[0065] According to some examples, a docking station may also include a motion sensor configured to activate an online communication application executed on the tablet device through a Human Interface Device (HID) interface, and a display port converter to convert the one or more media streams from the tablet device to video signals. The motion sensor may be configured to detect in-room human motion and awake the tablet device if it is in sleep or screen-off mode and the display port converter may be coupled to one or more external display output ports.

	Regarding claim 2, Yu discloses the device of claim 1, comprising a controller operatively coupled to the video cable between the opposing ends and operatively coupled to the human presence sensor.
	[0025] The tablet or similar computing device 202 may also be connected to one or more external displays 204, 206 through the docking station 210. 

	Regarding claim 3, Yu discloses the device of claim 1, wherein the video cable comprises at least two differential pairs for transmission of video data.
	[0025] for a serial bus interconnector 212 may provide the connection with the tablet or similar computing device 202.

	Regarding claim 12, Yu discloses the device of claim 1, wherein the device comprises a housing between the opposing ends.
	Fig. 1 for docking station 210

	Regarding claim 13, Yu discloses the device of claim 12, wherein the human presence sensor is carried by the housing.
	Fig. 3 for motion sensor 326

		Regarding claim 16, Yu discloses the device of claim 1, wherein the video cable is a USB-C cable.
	[0030] The serial bus interconnector 330 may enable exchange of data and control signals between the tablet or similar computing device and circuitry of the docking station. For example, a serial data port hub 308 may manage connections with peripherals. Connection(s) to video peripherals may be through a video data input port 314 and processed by a video to serial port converter 332. Connection(s) to audio peripherals may be provided through audio peripherals port 322 and processed by an audio codec (encoder/decoder) 324. The audio codec 324 may also process signals to and from built-in audio circuits 328. The audio codec 324 may further be used for coding or decoding the digital data stream of audio signals. Connection(s) to network data communications such as Ethernet may be through Ethernet ports 320 and processed by Ethernet to USB controller 318. The serial data port hub 308 may also manage external USB ports 316, motion sensors 326, and comparable peripherals.
		
	Regarding claim 17, Yu discloses the device of claim 1, wherein the human presence sensor comprises a power interface that is electrically coupled to at least one power conductor of the video cable.
	[0029] A docking station according to embodiments may include a power input circuit 306, a power processing circuit 304, and a power output circuit 302. The combination of the power input circuit 306, the power processing circuit 304, and the power output circuit 302 may receive powerline power, conditioned power, or battery power, process for consumption by the circuits of the docking station. In addition, power may be provided to a connected tablet or similar device through a serial bus interconnector 330, for example.
	
	Regarding claim 19 Yu fails to disclose  the device of claim 1, comprising at least two human presence detection sensors.
	Fig. 1 and [0025] for a serial bus interconnector 212 may provide the connection with the tablet or similar computing device 202.

	Regarding claim 20, Yu discloses the device of claim 1, comprising at least one environmental sensor.
Fig. 3 for motion sensor 326 
	[0065] According to some examples, a docking station may also include a motion sensor configured to activate an online communication application executed on the tablet device through a Human Interface Device (HID) interface, and a display port converter to convert the one or more media streams from the tablet device to video signals. The motion sensor may be configured to detect in-room human motion and awake the tablet device if it is in sleep or screen-off mode and the display port converter may be coupled to one or more external display output ports.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180063477 A1) in view of Bowers et al. (US 20160253282 A1) (Bowers).
	Regarding claim 4 Yu fails to disclose the device of claim 3, wherein the video cable comprises a differential pair for transmission of human presence data.
	in the same field of endeavor, Bowers discloses the video cable comprises a differential pair for transmission of human presence data.
 	[0109] for the computing device can be interfaced to/connected to a docking station that can allow the simultaneous transfer of high-speed USB data on the differential pair data output signals 914a-b and display data on the differential pair display output signals 916a-b or on the differential pair display output signals 816c-d to a peripheral device and a display device, respectively.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transferring data by docking station as disclosed by Bowers to the system/method of transferring data by docking station as disclosed by Yu in order to allow the simultaneous transfering of high-speed USB data and display data.

	Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180063477 A1) in view of Munemoto (US 20200064960 A1).
	Regarding claim 5 Yu fails to disclose  the device of claim 1, comprising memory that stores human presence sensor data.
	in the same field of endeavor, Munemoto discloses memory that stores human presence sensor data.
	[0135] In some embodiments, as motion data is generated by the motion-related sensors, that motion data can be stored in a buffer component 116 (e.g., buffer memory) for a desired amount of time.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of buffering motion detection data as disclosed by Munemoto to the system/method of motion detection as disclosed by Yu in order to facilitate analysis of such data by the classification component.

	Regarding claim 18, Yu fails to disclose  the device of claim 1, comprising memory and transmission circuitry operably coupled to the memory.
	in the same field of endeavor, Munemoto discloses memory and transmission circuitry operably coupled to the memory.
	[0135] In some embodiments, as motion data is generated by the motion-related sensors, that motion data can be stored in a buffer component 116 (e.g., buffer memory) for a desired amount of time.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of buffering motion detection data as disclosed by Munemoto to the system/method of motion detection as disclosed by Yu in order to facilitate analysis of such data by the classification component. 

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180063477 A1) in view of Ono et al. (US 20090040327 A1)(Ono).
	Regarding claim 6 Yu fails to disclose the device of claim 1, comprising connection circuitry that detects connection of the video cable to at least one of a display device and a computing device.
	in the same field of endeavor, Ono discloses connection circuitry that detects connection of the video cable to at least one of a display device and a computing device.
	[0024] When detecting that a connection cable for connecting the video camera 1 and the television 5 is connected to the HDMI terminal 19, the controller 17 generates digital image data to be output from the HDMI terminal 19, and outputs this digital image data to the television 5 via the HDMI terminal driver 18 and HDMI terminal 19.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of detecting that a connection cable for connecting the video camera  and the television  is connected as disclosed by Ono to the system/method of motion detection as disclosed by Yu in order to outputs the digital image data to the television.
	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180063477 A1) in view of Ono et al. (US 20090040327 A1)(Ono) and Munemoto (US 20200064960 A1).
	Regarding claim 7, Yu in view of Ono fails to disclose  the device of claim 6, comprising memory that stores human presence sensor data generated by the human presence sensor and connection data generated by the connection circuitry.
	in the same field of endeavor, Munemoto discloses memory that stores human presence sensor data generated by the human presence sensor and connection data generated by the connection circuitry.
	[0135] In some embodiments, as motion data is generated by the motion-related sensors, that motion data can be stored in a buffer component 116 (e.g., buffer memory) for a desired amount of time.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of buffering motion detection  data as disclosed by Munemoto to the system/method of motion detection as disclosed by Yu in view of Ono in order to facilitate analysis of such data by the classification component.

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180063477 A1) in view of Hall (US 20160335731 A1).
	Regarding claim 9 Yu fails to disclose  the device of claim 1, comprising a status light.
	 in the same field of endeavor, generating information indicative of a change of light status in response to detected motion (such as street lights getting brighter when people or vehicle movement detected nearby), the change in status of traffic
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of generating information indicative of a change of light status in response to detected motion as disclosed by Hall to the system/method of motion detection as disclosed by Yu in order to change in status of traffic.	

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180063477 A1) in view of Hunt et al. (US 20220047175 A1) (Hunt).
	Regarding claim 14 Yu fails to disclose the device of claim 12, wherein the housing comprises a display.
	in the same field of endeavor, wherein the housing comprises a display.
[0267] The docking station 1024 can include a display that can be used to display information or data collected by the skin perfusion pressure determination device 1004 and/or provide controls or settings for the skin perfusion pressure determination device 1004. 	
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the docking station  as disclosed by Hunt to the Docking station as disclosed by Yu  in order to provide controls or settings for the skin perfusion pressure determination device. 	

	Regarding claim 15, Hunt discloses the device of claim 14, comprising a controller operatively coupled to the display for rendering of a graphical user interface.
	[0267] The docking station 1024 can include a display that can be used to display information or data collected by the skin perfusion pressure determination device 1004 and/or provide controls or settings for the skin perfusion pressure determination device 1004. 	

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180063477 A1) in view of Cline (US 20210250687 A1).
	Regarding claim 11 Yu fails to disclose  the device of claim 1, wherein the human presence sensor comprises a thermal sensor.
	in the same field of endeavor, Cline discloses wherein the human presence sensor comprises a thermal sensor.
	[0015] The preferred embodiment uses a motion detector or thermal sensor to detect when an individual is standing before the artwork. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of thermal sensor as disclosed by Cline to the system/method of motion detection as disclosed by Yu in order to detect when an individual is standing before the artwork	

				

				Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIRA MONSHI/Primary Examiner, Art Unit 2422